J-S67034-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                         Appellee

                    v.

JOHN STEVEN DREHER

                         Appellant                     No. 756 EDA 2016


              Appeal from the Order Entered February 12, 2016
            In the Court of Common Pleas of Montgomery County
             Criminal Division at No(s): CP-46-CR-0008821-2009


BEFORE: FORD ELLIOTT, P.J.E., RANSOM, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                     FILED OCTOBER 12, 2016

      This is an appeal from the order of the Court of Common Pleas of

Montgomery County dismissing Appellant John Steven Dreher’s pro se

petition pursuant to the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S. §§

9541-9546, as untimely filed.    PCRA appellate counsel has filed a petition to

withdraw and a no-merit letter pursuant to Commonwealth v. Turner, 518

Pa. 491, 544 A.2d 927 (1988) and Commonwealth v. Finley, 550 A.2d

213 (Pa.Super. 1988).     After careful review, we note that the PCRA court

failed to appoint counsel to properly assist Appellant with his first post-

conviction relief filing before dismissing Appellant’s petition as untimely filed.

Accordingly, we deny counsel’s motion to withdraw, vacate the PCRA court’s

order, and remand for proceedings consistent with this decision.



*Former Justice specially assigned to the Superior Court.
J-S67034-16



        In August 2009, Appellant was charged in connection with his

roomate’s allegations that Appellant had stolen several pieces of his jewelry

and various collectible items and sold them at a local pawn shop.               On

September 13, 2010, Appellant pled to theft by unlawful taking 1 and the

lower    court   sentenced     him    to   time-served   to   twenty-three   months

incarceration to be followed by three years probation. On the same day, the

sentencing court paroled Appellant from the bench, noting Appellant had

been incarcerated for over a year since his arrest. Appellant did not file a

timely notice of appeal from his judgment of sentence.2

        Thereafter, Appellant was subsequently charged on several occasions

with violating his probation and parole for various reasons, such as failing to

report to probation and parole officers, failing to maintain a verifiable

address, failing to pay fines and costs, and absconding from supervision.

Each time, after Appellant stipulated to the violation, his probation and

parole was revoked and he was resentenced to complete the remainder of

his sentences.



____________________________________________


1
    18 Pa.C.S. § 3921(a) (third degree felony).
2
  On June 25, 2013, Appellant filed a vague notice of appeal to this Court.
Although Appellant did not identify the specific order or sentence from which
he was appealing, he indicated he wished to appeal his case “8821-09.”
Before the Court could address this filing, Appellant filed a praecipe for
discontinuance with the assistance of counsel on October 4, 2013. This
Court granted his requested relief and discontinued the appeal.



                                           -2-
J-S67034-16



       On October 19, 2015, while the prosecution of Appellant’s most recent

probation violation was pending, Appellant filed a pro se petition entitled

“Wish to be Accorded Due Process and Appeal Original Sentence.”              On

December 2, 2015, the lower court appointed the Montgomery County Public

Defender’s Office to review the petition. On December 14, 2015, the lower

court gave Appellant notice that it desired to dismiss the filing, which it

deemed an untimely PCRA petition, without a hearing pursuant to

Pa.R.Crim.P. 907.

       Although the public defender’s office had been appointed in this case,

Appellant filed numerous motions for the appointment of private counsel as

public defender’s office had not contacted him to discuss his petition.      On

January 22, 2016, Appellant filed a pro se response to the PCRA court’s

notice of intent to dismiss, reiterating his request for private counsel. From

the docket, it appears the public defender’s office subsequently made an oral

motion to withdraw due to a conflict of interest. On February 4, 2016, the

trial court filed an order permitting the public defender’s office to withdraw.

       Even though Appellant continued to ask for counsel to be appointed,

the PCRA court ignored his requests and denied his PCRA petition without a

hearing on February 12, 2016.3 Appellant filed a pro se notice of appeal in


____________________________________________


3
  Although the docket sheet labels this filing as the trial court’s order
denying Appellant’s motion to dismiss, the trial court’s order dismisses
Appellant’s pro se petition filed on October 19, 2015.



                                           -3-
J-S67034-16



this Court, which was dated February 29, 2016 and placed in the mail on

March 3, 2016. As Appellant filed additional requests for counsel, the PCRA

court appointed Sean E. Cullen, Esq. to represent Appellant on March 4,

2016.     The docket indicates that Appellant’s pro se notice of appeal was

forwarded to the trial court, this Court, the district attorney, and Atty.

Cullen.    On March 11, 2016, the PCRA court directed Appellant to file a

concise statement of errors complained of on appeal pursuant to Pa.R.A.P.

1925(b).     On March 22, 2016, Atty. Cullen filed a supplemental notice of

appeal and a request for transcripts. On April 1, 2016, Atty. Cullen filed a

1925(b) statement on Appellant’s behalf. On April 20, 2016, this Court filed

a per curiam order accepting the supplemental notice of appeal for filing.

        As an initial matter, we must determine whether we have jurisdiction

over this appeal.     “The timeliness of an appeal and compliance with the

statutory provisions granting the right to appeal implicate an appellate

court's jurisdiction and its competency to act.”           Commonwealth v.

Williams, 630 Pa. 169, 106 A.3d 583, 587 (2014). Our rules of appellate

procedure provide that generally a notice of appeal “shall be filed within 30

days after the entry of the order from which the appeal is taken.” Pa.R.A.P.

903(a). In this case, Appellant was required to file a notice of appeal within

thirty days of the PCRA court’s denial of his petition on February 12, 2016.

        While Appellant’s pro se notice of appeal was filed within thirty days of

his judgment of sentence, his appointed counsel did not file his supplemental

notice of appeal until after the thirty-day period had elapsed. As a result,

                                       -4-
J-S67034-16



we must determine whether Appellant’s pro se notice of appeal was a valid

filing.    As a general rule, our courts prohibit hybrid representation and do

not typically entertain pro se filings while an appellant is represented by

counsel.      See Commonwealth v. Ali, 608 Pa. 71, 89, 10 A.3d 282, 293

(2010); Commonwealth v. Ellis, 534 Pa. 176, 180-81, 626 A.2d 1137,

1139–40 (1993).         But see Commonwealth v. Cooper, 611 Pa. 437, 27

A.3d 994 (2011).        Specifically, our procedural rules require that a pro se

filing submitted by a counseled defendant is simply noted in the docket and

forwarded to counsel. Pa.R.Crim.P. 720(A)(1).

          Nevertheless, we observe that at the time Appellant mailed his notice

of appeal from prison on March 3, 2016, he was not represented by counsel.

As the PCRA court denied Appellant’s repeated requests for counsel,

Appellant submitted a pro se appeal because he did not foresee that counsel

would be appointed on his behalf before the time period for filing a notice of

appeal expired.       Pursuant to the prisoner mailbox rule, a prisoner’s legal

documents are “deemed filed when placed in the hands of prison authorities

for mailing.”      Commonwealth v. Whitehawk, 330 EDA 2016 (Pa.Super.

filed August 24, 2016).4 Thus, Appellant’s pro se notice of appeal was timely
____________________________________________


4
    Our rules of appellate procedure similarly provide that:

          [a] pro se filing submitted by a prisoner incarcerated in a
          correctional facility is deemed filed as of the date it is delivered
          to the prison authorities for purposes of mailing or placed in the
          institutional mailbox, as evidenced by a properly executed
(Footnote Continued Next Page)


                                           -5-
J-S67034-16



filed on March 3, 2016, as evidenced by the date postmarked on the

envelope he sent from prison. As the PCRA court did not appoint Appellant

counsel until the following day, March 4, 2016, there are no concerns of

hybrid representation.         Thus, we have jurisdiction to review this timely

appeal.

      The    parties     agree    that    the    trial   court   correctly   characterized

Appellant’s October 19, 2015 pro se petition entitled “Wish to be Accorded

Due Process and Appeal Original Sentence” as a PCRA petition. We agree

that this filing falls under the ambit of the PCRA, which is the “exclusive

vehicle for obtaining post-conviction collateral relief.”           Commonwealth v.

Kutnyak, 781 A.2d 1259, 1261 (Pa.Super. 2001).                      When reviewing the

denial of a PCRA petition, we are guided by the following standard:

      The standard of review for an order denying post-conviction
      relief is limited to whether the record supports the PCRA court's
      determination, and whether that decision is free of legal error.
      The PCRA court's findings will not be disturbed unless there is no
      support for the findings in the certified record.

Commonwealth v. Allen, 48 A.3d 1283, 1285 (Pa.Super. 2012) (citations

omitted).




                       _______________________
(Footnote Continued)

      prisoner cash slip or other reasonably verifiable evidence of the
      date that the prisoner deposited the pro se filing with the prison
      authorities.

Pa.R.A.P. 121.



                                            -6-
J-S67034-16



      Before we proceed to review the merits of Appellant’s PCRA petition,

we must evaluate counsel’s petition to withdraw his representation:

      Counsel petitioning to withdraw from PCRA representation must
      proceed ... under Turner, supra and Finley, supra and ...
      must review the case zealously. Turner/Finley counsel must
      then submit a “no-merit” letter to the trial court, or brief on
      appeal to this Court, detailing the nature and extent of counsel's
      diligent review of the case, listing the issues which petitioner
      wants to have reviewed, explaining why and how those issues
      lack merit, and requesting permission to withdraw.

      Counsel must also send to the petitioner: (1) a copy of the “no
      merit” letter/brief; (2) a copy of counsel's petition to withdraw;
      and (3) a statement advising petitioner of the right to proceed
      pro se or by new counsel.

      Where counsel submits a petition and no-merit letter that ...
      satisfy the technical demands of Turner/Finley, the court —
      trial court or this Court — must then conduct its own review of
      the merits of the case. If the court agrees with counsel that the
      claims are without merit, the court will permit counsel to
      withdraw and deny relief.

Commonwealth v. Doty, 48 A.3d 451, 454 (Pa.Super. 2012) (quoting

Commonwealth v. Wrecks, 931 A.2d 717, 721 (Pa.Super. 2007)).

      We note that Appellant’s appointed counsel initially filed his petition to

withdraw on the basis of frivolity pursuant to Anders v. California, 386

U.S. 738 (1967) and Commonwealth v. Santiago, 978 A.2d 349 (Pa.

2009).    We accepted counsel’s Anders brief in lieu of a Turner-Finley

letter,   as   an   Anders   brief   provides   greater   protection   to   criminal

defendants. See Commonwealth v. Fusselman, 866 A.2d 1109, 1111 n.3

(Pa.Super. 2004).       After reviewing the letter counsel sent Appellant

informing him of his intent to withdraw, this Court noted that counsel


                                       -7-
J-S67034-16



improperly framed Appellant’s ability to respond to this filing as contingent

on the granting of counsel’s petition to withdraw. Thus, on June 20, 2016,

this Court issued a per curiam order, expressly notifying Appellant that he

could file a pro se response or a response from privately retained counsel.

This Court also directed Atty. Cullen to send Appellant another letter

informing him of his immediate right to proceed in the appeal pro se or

through privately retained counsel.    See Commonwealth v. Muzzy, 141

A.3d 509, 511 (Pa.Super. 2016); Commonwealth v. Friend, 896 A.2d 607

(Pa.Super. 2006). Atty. Cullen complied with this mandate. Appellant filed

a pro se response on July 13, 2016.

      After reviewing the record and counsel’s petition to withdraw, we find

that PCRA appellate counsel complied with the technical requirements of

Turner and Finley, supra. In his “no-merit” letter, PCRA appellate counsel

detailed the nature and extent of her review, listed the issues which

Appellant raised in his pro se petition, and explained why he believed

Appellant’s petition was untimely filed and frivolous.      Moreover, counsel

indicated that after his own independent review of the record, he could not

identify any meritorious issues that he could raise on Appellant’s behalf.

      In our independent review of the record, we observe that Appellant

was never afforded counsel to assist him in filing his PCRA petition.        As

noted above, after Appellant filed his initial pro se petition, the PCRA court

appointed the public defender’s office to represent Appellant.      Instead of

filing an amended petition, the public defender’s office filed a petition to

                                      -8-
J-S67034-16



withdraw, citing a conflict of interest.         The PCRA court did not appoint

Appellant new counsel until after it denied Appellant’s petition as untimely

and Appellant filed a notice of appeal.          Appellant is entitled to counsel to

represent him on his first PCRA petition “despite any apparent untimeliness

of the petition or the apparent non-cognizability of the claims presented.”

Kutnyak, 781 A.2d at 1262.

       Accordingly, we are constrained to vacate the PCRA court’s order

denying Appellant’s PCRA petition and remand for proceedings consistent

with this decision.      PCRA counsel should assist Appellant in determining

whether he can file an amended PCRA petition averring an exception to the

PCRA time limits and should examine if there are other issues that may be of

merit if Appellant's petition is timely. PCRA counsel may again elect to file a

Turner-Finley no-merit letter.

       Order vacated. Petition to Withdraw denied. Appellant’s Motions filed

on August 11, 2016 and September 1, 2016 are denied as moot. 5                 Case

remanded with instructions. Jurisdiction relinquished.




____________________________________________


5
 Appellant filed these pro se applications in response to counsel’s petition to
withdraw, providing further detail of the claims raised in his PCRA petition.



                                           -9-
J-S67034-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/12/2016




                          - 10 -